     Case 2:19-cv-01003-RFB-BNW Document 10 Filed 07/26/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Natalie C. Lehman, Esq.
 2   Nevada Bar No. 12995
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     nlehman@wrightlegal.net
 5   Attorneys for Plaintiff Guild Mortgage Company

 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   GUILD MORTGAGE COMPANY,                           Case No.: 2:19-cv-01003-RFB-BNW
 9                 Plaintiff,
10                                                     STIPULATION AND ORDER TO
     vs.                                               EXTEND DEADLINE FOR PLAINTIFF
11                                                     TO FILE ITS RESPONSE TO
     SATICOY BAY LLC SERIES 7570 W                     DEFENDANT SATICOY BAY LLC
12   FLAMINGO RD #258, a Nevada limited                SERIES 7570 W FLAMINGO RD #258’S
13   liability company; RAIN TREE                      COUNTERCLAIM [ECF 8]
     CONDOMINIUM HOMEOWNERS
14   ASSOCIATION, a Nevada non-profit                  (FIRST REQUEST)
     corporation; HOA LAWYERS GROUP, LLC, a
15   Nevada limited liability company,
16
                    Defendants.
17   ______________________________________
     SATICOY BAY LLC SERIES 7570 W
18
     FLAMINGO RD #258, a Nevada limited
19   liability company,

20                 Counter-Claimant,
21
     vs.
22
     GUILD MORTGAGE COMPANY,
23
                   Counter-Defendant.
24
25          Plaintiff/Counter-Defendant, Guild Mortgage Company (hereinafter “Plaintiff” or
26   “Guild”), by and through its counsel of record, and Defendant/Counter-Claimant, Saticoy Bay
27   LLC Series 7570 W Flamingo Rd #258 (“Saticoy”), by and through its counsel of record, hereby
28   stipulate and agree that Guild shall have an extension of time of fourteen (14) days, up to and




                                              Page 1 of 2
     Case 2:19-cv-01003-RFB-BNW Document 10 Filed 07/26/19 Page 2 of 2




 1   including August 16, 2019, in which to file its Response to Saticoy’s Counterclaim [ECF 8],
 2   filed on July 12, 2019. The parties are in discussion of settlement and therefore, the parties agree
 3   to extend the deadline for Plaintiff’s response which is currently due to be filed on or before
 4   August 2, 2019 to August 16, 2019.
 5          The requested extension is necessary to allow counsel for Guild and Saticoy to fully
 6   evaluate the possibility of settlement. This is the parties’ first request for an extension and is not
 7   intended to cause any delay or prejudice to any party.
            IT IS SO STIPULATED.
 8
      DATED this 26th day of July, 2019.                 DATED this 26th day of July, 2019.
 9
      WRIGHT, FINLAY & ZAK, LLP                          LAW OFFICES OF MICHAEL F. BOHN,
10
                                                         ESQ., LTD.
11
      /s/ Natalie C. Lehman, Esq.                        /s/ Michael F. Bohn, Esq.________________
12    Natalie C. Lehman, Esq.                            Michael F. Bohn, Esq.
13    Nevada Bar No. 12995                               Nevada Bar No. 1641
      7785 W. Sahara Ave., Suite 200                     2260 Corporate Circle, Ste. 480
14    Las Vegas, NV 89117                                Henderson, Nevada 89074
      Attorney for Plaintiff, Guild Mortgage             Attorneys for Defendant, Saticoy Bay LLC
15    Company                                            Series 7570 W Flamingo Rd #258
16
17
18                                                ORDER

19          IT IS SO ORDERED.
20          Dated this 30th day of July, 2019.
21
22                                                         ________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28




                                                  Page 2 of 2
